PER CURIAM:
Daniel Scheuerman appeals the district court’s order denying his motion for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Scheuer-man v. Green, No. 8:10-cv-00674-DKC, 2010 WL 2595952 (D. Md. filed June 22, 2010 & entered June 23, 2010). We deny Scheuerman’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.